Matter of CUCS HDFC v Aymes (2022 NY Slip Op 05588)





Matter of CUCS HDFC v Aymes


2022 NY Slip Op 05588


Decided on October 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2022

Before: Renwick, J.P., Oing, González, Mendez, JJ. 


Index No. 159303/18 Appeal No. 16373 Case No. 2021-02073 

[*1]In the Matter of CUCS HDFC et al., Petitioners-Respondents,
vClifford S. Aymes, Respondent-Appellant.


Clifford Aymes, appellant pro se.
Henry H. Korn, PLLC, New York (Henry H. Korn of counsel), for respondents.

Order, Supreme Court, New York County (Melissa A. Crane, J.), entered on or about April 14, 2021, which, to the extent appealed from as limited by the briefs, indicated that the order disposed of the proceeding, unanimously reversed, on the facts, without costs, to delete that indication, and remanding for further proceedings on the counterclaim.
The order appealed from should not have indicated that it disposed of this proceeding because there has been no final determination on respondent's
counterclaim.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2022